Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2018/0359337 to Kodaypak et al. (hereinafter Kodaypak).

 	As to claims 1 and 16, Kodaypak discloses a base station communicably connected to a wireless terminal, the base station comprising:
 	a processor configured to acquire communication condition information indicating conditions of wireless communication with the wireless terminal (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) receives request from a UE and acquires information i.e a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc corresponds to condition. [0031] discloses of acquiring information related to particular class of devices, latency network condition corresponds to acquire communication condition information indicating conditions of wireless communication with the wireless terminal); and
 	a transmitter configured to transmit the communication condition information to a system managing a first network slice and a second network slice which can be used by the base station (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) transmits information related to particular class of devices, latency network condition to the core network components. Fig.2: 108 and 210; Fig.5 shows and discloses core network control components support plurality of NW slices)

 	As to claims 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak discloses further comprising a receiver configured to receive identification information identifying a network slice used by the wireless terminal from the system, wherein
 	the processor is configured to, if the receiver receives first identification information identifying the first network slice as the network slice used by the wireless terminal, allocate a first wireless resource to the wireless terminal based on the first identification information and, if the receiver receives second identification information identifying the second network slice as the network slice used by the wireless terminal, allocate a second wireless resource different from the first wireless resource to the wireless terminal based on the second identification information (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0037]).   

As to claims 3, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the communication condition information comprises information on a physical layer of wireless communication with the wireless terminal (Kodaypak; [0021]; [0026] discloses the network slices can comprise virtual networks built on top of a common/shared physical infrastructure).

As to claims 4, the rejection of claim 3 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the information on the physical layer comprises at least one of the number of wireless terminals connected to the base station, a transmission speed, an error rate, a latency, a retransmission rate, and a traffic volume of the wireless communication, and the number of antennas provided at the wireless terminal and the base station (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0037] discloses latency. Here Kodaypak is applied for the 4th alternative).

As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the first network slice comprises communication characteristics comprising at least one of high speed, multiple connection, and low latency (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0040] shows and discloses 1st network slice provide VoLTE to plurality of devices means the first network slice comprises multiple connection. Here Kodaypak is applied for the 2nd alternative), and
the second network slice comprises communication characteristics which comprise at least one of high speed, multiple connection, and low latency and which are different from the communication characteristics of the first network slice (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0040] shows and discloses 2nd network slice provide location based services to plurality of devices means the second network slice comprises multiple connection. Here Kodaypak is applied for the 2nd alternative).

As to claims 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the processor is configured to acquire a requirement on wireless communication based on an application program running at the wireless terminal (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) receives request from a UE and acquires information), and
the transmitter transmits the requirement to the system (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) transmits information related to particular class of devices, latency network condition to the core network components).

As to claims 7 and 17, Kodaypak discloses a system comprising:
 	a receiver configured to receive communication condition information indicating conditions of wireless communication between a wireless terminal and a base station from the base station (Kodaypak; Fig.2; [0037]; [0031]; [0034]; [0054] shows and discloses RAN (=base station) transmits information related to particular class of devices, latency network condition to the core network components. Fig.2: 108 and 210; Fig.5 shows and discloses core network control components support plurality of NW slices); 
a processor configured to execute a process of selecting a network slice to be used by the wireless terminal, from a first network slice and a second network slice which can be used by the base station, based on the communication condition information (Kodaypak; Fig. 4 and 5; [0036]-[0040] shows and discloses of allocating slice from the plurality of slices based on the information received from the RAN); and
a transmitter configured to transmit identification information identifying the selected network slice to the base station (Kodaypak; Fig.8:806; 810 [0054]-[0055]).

As to claims 8, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the processor is configured to change the first network slice to the second network slice when the conditions of the wireless communication indicated by the communication condition information are changed after the first network slice is selected as the network slice used by the wireless terminal (Kodaypak; Fig.8:806; 810 [0054]-[0055])., and
the transmitter is configured to transmits identification information identifying the second network slice to the base station (Kodaypak; Fig.8:806; 810 [0054]-[0055]).

As to claims 9, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the processor is configured to generate a third network slice to be used by the wireless terminal, based on the communication condition information, when a network slice which can be selected based on the communication condition information does not exist (Kodaypak; Fig. 4-5 shows and discloses plurality of slices and Fig.8:806; 810 [0054]-[0055] shows and discloses of selecting new slice), and
the transmitter is configured to transmit identification information identifying the third network slice to the base station (Kodaypak; Fig.8:806; 810 [0054]-[0055] shows and discloses of transmitting slice to the access point).

As to claims 10, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the processor is configured to divide the first network slice into a plurality of network slices when the conditions of the wireless communication indicated by the communication condition information are changed after the first network slice is selected as the network slice used by the wireless terminal (Kodaypak; Fig. 4-5 shows and discloses plurality of slices and Fig.8:806; 810 [0054]-[0055] shows and discloses of selecting new slice), and
the transmitter is configured to transmit identification information identifying one of the plurality of divided network slices to the base station (Kodaypak; Fig.8:806; 810 [0054]-[0055]).

As to claims 11, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the processor is configured to integrate the first network slice and the second network slice as a third network slice when the conditions of the wireless communication indicated by the communication condition information are changed after the first network slice is selected as the network slice used by the wireless terminal (Kodaypak; Fig. 4-5; Fig.8; [0054]-[0056]), and
the transmitter is configured to transmit identification information identifying the third network slice to the base station (Kodaypak; Fig. 4-5; Fig.8; [0054]-[0056]).

As to claims 12, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the communication condition information comprises information on a physical layer of wireless communication between the wireless terminal and the base station (Kodaypak; [0021]; [0026] discloses the network slices can comprise virtual networks built on top of a common/shared physical infrastructure).

As to claims 13, the rejection of claim 12 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the information on the physical layer comprises at least one of the number of wireless terminals connected to the base station, a transmission speed, an error rate, a latency, a retransmission rate, and a traffic volume of the wireless communication, and the number of antennas provided at the wireless terminal and the base station (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0037] discloses latency. Here Kodaypak is applied for the 4th alternative).

As to claims 14, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the first network slice comprises communication characteristics comprising at least one of high speed, multiple connection, and low latency(Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0040] shows and discloses 1st network slice provide VoLTE to plurality of devices means the first network slice comprises multiple connection. Here Kodaypak is applied for the 2nd alternative), and
the second network slice comprises communication characteristics which comprise at least one of high speed, multiple connection, and low latency and which are different from the communication characteristics of the first network slice (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0040] shows and discloses 2nd network slice provide location based services to plurality of devices means the second network slice comprises multiple connection. Here Kodaypak is applied for the 2nd alternative).

As to claims 15, the rejection of claim 7 as listed above is incorporated herein. In addition, Kodaypak discloses wherein
the receiver is configured to receive a requirement on wireless communication based on an application program running at the wireless terminal (Kodaypak; Fig.2; [0037]; [0031]-[0037], Fig.8; [0054]-[0056]) and
the processor is configured to select a network slice to be used by the wireless terminal, based on the requirement (Kodaypak; Fig.2; [0037]; [0031]-[0037], Fig.8; [0054]-[0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478